Appeal by an employer and its insurance carrier from an award of compensation made to the widow of a deceased employee. Only questions of fact are involved. The evidence of intoxication is strong but we cannot say that there is no evidence to support the finding of the Board that decedent’s death did not result solely from intoxication. There is some evidence that decedent was engaged in his employment at the time of the accident. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 1081,]